Smith, J.,
dissenting. A writing purporting to be a lease for one year, signed by the agent of the owner, under seal, the agent having no authority under seal to execute a sealed instrument, and the owner never having, under seal, ratified the execution of such writing, was void as a lease; but the tenant’s entry into possession under it and the landlord’s reception of rent created a tenancy at will; and the receiving of monthly rental from the tenant by a purchaser from the owner did not change the relationship between the parties as landlord and tenant, and therefore the purchaser had a legal right to give the tenant the notice required by section 3709 of the Civil Code of 1910, and thus terminate the tenancy. See Hayes v. City of Atlanta, 1 Ga. App. 25 (2) (57 S. E. 1087), and cases there cited; Lynch v. Poole, 138 Ga. 303 (75 S. E. 158). I am therefore constrained to disagree with my colleagues in their ruling that the judge of the superior court erred in sustaining the certiorari and entering a final judgment in favor of the landlord.